                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


NICOLE M. MILTON,

               Plaintiff,                            Case No. 6:16-cv-01902-YY

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     UNOPPOSED MOTION FOR
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Nicole M. Milton brought this action seeking review of the Commissioner’s

final decision denying his application for Supplemental Security Income under the Social

Security Act. The Court reversed the Commissioner’s decision, remanded the case for further

proceedings, and entered Judgment on April 13, 2018.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
       Plaintiff’s Unopposed Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby

GRANTED, and Plaintiff’s counsel is awarded $7,922.00 in attorney’s fees under 42 U.S.C. §

406(b). This award represents 25% of Plaintiff’s retroactive disability benefits, less the

administrative fee of $5,905.00 previously received by Plaintiff’s counsel. When issuing the §

406(b) check for payment to Plaintiff’s attorney, the Commissioner is directed to send the full

award of $7,922.00, less any applicable processing or user fees prescribed by statute, to

Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street,

Eugene, Oregon 97401. Any amount withheld after all administrative and court attorney fees are

paid should be released to the claimant.



       IT IS SO ORDERED this 1st day of August, 2019.



                                                      _/s/ Youlee Yim You_____________
                                                      YOULEE YIM YOU
                                                      United States Magistrate Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:16-cv-01902-YY
Page 2 of 2
